MEMORANDUM **
Jose Aranda pleaded guilty to a conspiracy in violation of the Racketeer Influenced and Corrupt Organizations Act (18 U.S.C. § 1962(d)), a drug trafficking conspiracy (21 U.S.C. §§ 841 and 846), and discharge of a firearm in relation to a crime of violence and drug trafficking crime (18 U.S.C. § 924(c)). We have jurisdiction of Aranda’s appeal of his sentence under 18 U.S.C. § 3742 and 28 U.S.C. § 1291.1
The government concedes that the district court erred in applying a discharge of firearm enhancement under U.S.S.G. § 2B3.1(b)(2), because Aranda was also sentenced for discharging a firearm in violation of 18 U.S.C. § 924(c). See United States v. Aquino, 242 F.3d 859, 863-65 (9th Cir. 2001). We agree, and therefore vacate Aranda’s sentence and remand for resen-tencing on an open record. See United States v. Matthews, 278 F.3d 880, 885-86 (9th Cir. 2002) (en banc).
VACATED and REMANDED for re-sentencing.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.


. Aranda's appeal was consolidated with the appeals of four codefendants: Jesus Barragan (No. 13-50516), Hector Fernandez (No. 13-50518), Francisco Gutierrez (No. 13-50525), and Pablo Franco (No. 13-50531). These appeals remain pending.